Citation Nr: 1009612	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-31 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from 
September 1969 to June 1971.  The Veteran served in combat in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a November 2006 rating decision, the RO granted 
service connection for PTSD.  The Veteran perfected an appeal 
regarding the initial disability rating assigned, 30 percent.  
In a December 2008 rating decision, the RO denied an 
increased rating for service-connected diabetes mellitus.  
The Veteran perfected an appeal regarding this decision.

In July 2007, the Veteran testified at the RO before a 
Decision Review Officer (DRO) regarding the issue of an 
initial higher rating for PTSD.  In September 2009, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge.  Copies of the transcripts of both of these hearing 
have been associated with the claims file.  

Review of the September 2008 contract VA examination report 
of record reveals that the Veteran raised issues of secondary 
service connection, to include the issue of service 
connection for hypertension secondary to the service-
connected diabetes.  The RO is directed to clarify with the 
Veteran regarding his desire to file for secondary service 
connection for a disability and take all appropriate action 
regarding any claim for secondary service connection.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain.

2.  The service-connected PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity; the preponderance of evidence is against a 
finding that the disability is productive of occupational and 
social impairment with deficiencies in most areas.

3.  The preponderance of the evidence is against a finding 
that service-connected diabetes is manifested by regulation 
of activities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no greater, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Also during the pendency of this appeal, the Court issued a 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim for 
an increased rating for diabetes.  In Vazquez-Flores, the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however, was recently vacated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.

Regarding the claim for an initial increased rating for PTSD, 
this claim stems from a claim for service connection.  The 
issue presently before the Board is a downstream element of 
the original claim for service connection.  The Veteran was 
issued a VCAA notification letter in May 2006.  Although the 
Veteran was later provided another letter (undated) that 
provided rating criteria for PTSD, the Board finds that the 
May 2006 letter satisfied the VCAA notification requirements 
for this issue.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate this claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.  This letter was 
issued prior to the November 2006 rating decision that 
granted service connection; thus, the notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

Regarding the increased rating claim for diabetes, the 
Veteran was issued a January 2009 VCAA notification letter 
pursuant to the June 2008 claim.  This letter cited the 
Court's decision in Vazquez.  Review of this letter indicates 
that it substantially satisfied the notice requirements 
outlined in Vazquez, to include providing notice of the 
rating criteria for diabetes.  As noted, this Court decision 
was later vacated by the Federal Circuit.  As the letter 
satisfied the more stringent notice requirements outlined by 
the Court, the Board finds that the notice requirements 
regarding the increased rating claim have been satisfied.

Unlike the notice provided in the PTSD claim, the January 
2009 notice was issued after the December 2008 rating 
decision on appeal.  This notice was, therefore, untimely.  
The RO cured the timing defect by providing complete VCAA 
notice together with re-adjudication of the claim, as 
demonstrated by the June 2009 statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  As neither the Veteran, nor 
his representative, have indicated any prejudice caused by 
this timing error, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the increased 
rating claim for diabetes adjudicated in this decision.  See 
Shinseki v. Sanders, 129, S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  At the time of the Board hearing, 
the Veteran submitted additional evidence.  He waived initial 
consideration of this evidence by the Agency of Original 
Jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. 
§ 20.1304.  The evidence of record includes VA medical 
records.  In the Veteran's Board testimony, the Veteran cited 
having recent treatment, specifically noting that he had 
treatment two weeks prior for diabetes mellitus.  At the time 
of the hearing, the Veteran thoroughly described the most 
recent treatment received from VA regarding both disabilities 
on appeal.

The Board has carefully considered whether a remand is 
warranted in order to obtain these records.  The Board finds 
that such a remand is not warranted.  The Veteran described 
continued treatment for the disabilities on appeal.  The 
Veteran's description of this treatment indicates that this 
treatment was for continued monitoring and treatment of the 
disabilities, and not for new symptoms.  Review of the claims 
file reveals that already of record are treatment records 
that document the treatment of the symptoms that the Veteran 
testified that this most current treatment evaluated.  Thus, 
the Board finds that these outstanding records are cumulative 
and redundant of the records already of file.  Based on this 
finding, the Board finds that they are not relevant/pertinent 
to the issue of an increased rating as medical records with 
these findings are already of record.  Therefore, there is no 
need to remand to obtain these records.  See 38 C.F.R. 
§ 3.159.  Remanding to obtain these records would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Further, in this regard, the Board is also cognizant that 
subsequent to the most recent supplement statement of the 
case regarding the issue of an initial higher rating for 
PTSD, issued in July 2008, the RO associated additional 
treatment records.  These records include treatment records 
for psychiatric disability.  After review of these records, 
however, the Board notes that they document the same symptoms 
documented in earlier records that were of file and 
considered in the July 2008 supplemental statement of the 
case.  In this regard, a March 2009 VA treatment record by 
clinician ALD (initials used to protect privacy) records that 
the Veteran was having panic episodes two to three times a 
week and the clinician assigned a Global Assessment of 
Functioning score (GAF) of 65.  These same details are 
contained in a July 2008 treatment record of file at the time 
of the supplemental statement of the case.  The Board finds 
that these outstanding records are cumulative and redundant 
of the records already of file.  Based on this finding, the 
Board finds that they are not relevant/pertinent to the issue 
of an increased rating as medical records with these finding 
were already of record at the time of the July 2008 
supplemental statement of the case.  Therefore, there is no 
need to remand to allow the RO to issue a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.  Remanding for this purpose would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was provided VA examinations regarding the 
service-connected PTSD, in August 2006 and June 2008.  The 
Veteran was provided a contract VA examination in September 
2008 regarding the severity of the diabetes mellitus.  After 
review of these examination reports, the Board finds that 
they provide competent, non-speculative evidence regarding 
the severity of the service-connected disabilities on appeal.  
Thus, there is no duty to provide another examination.  See  
38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  PTSD

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation of 
PTSD because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

PTSD is evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula is 
as follows:

100%, Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%, Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%, Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%, Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by GAF scores that mental health 
professionals assign upon examination of a patient.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

Factual Background:  PTSD

The Veteran asserts that the initial 30 percent rating 
assigned to his service-connected PTSD disability does not 
accurately contemplate his symptoms.  The Veteran filed his 
claim for service connection for PTSD in April 2006.

At the time of the September 2009 Board hearing, the Veteran 
reported that he had much anxiety and was getting no sleep.  
He also reported that he was a loner, had a bad temper, and 
did not like to be around crowds.  He indicated that the 
medication had helped.  The Veteran reported that he worked 
part time.  The Veteran's description of this employment 
indicates he works assisting people with disabilities, to 
include walking with them.  

In an initial evaluation for PTSD dated in March 2006, the 
clinician wrote that the Veteran reported mild-to-moderate 
PTSD-related symptomatology.  The clinician found that the 
current GAF score was 65, with some mild symptoms or some 
difficulty in social or occupational functioning secondary to 
PTSD symptomatology.  In an additional initial evaluation 
report for PTSD conducted in March 2006 by a different 
clinician, the clinician found that the Veteran had chronic, 
moderate PTSD.  The GAF score assigned was 65.  In another 
March 2006 treatment record, a clinician noted under Axis IV, 
which is for evaluation of the psychosocial and environmental 
problems, that such problems were severe.  The clinician did 
not provide a current GAF score, but noted that the last GAF 
score was 85.

In an April 2006 VA, a clinician wrote that the Veteran had 
been able to maintain stable employment and currently had a 
stable marital relationship.  The clinician wrote that these 
findings suggested that the impairment secondary to PTSD was 
generally mild.  A May 2006 "assessment" from a counselor 
at a Vet Center records that the Veteran presented with 
"severe symptoms."

In August 2006, the Veteran underwent a VA psychiatric 
examination.  The examiner noted review of the claims file.  
The examiner reported that the Veteran had been hospitalized 
in January 2004 for what the Veteran reported was a panic 
attack.  The Veteran denied suicidal or homicidal ideation 
and denied any auditory or visual hallucinations.  Hygiene 
was appropriate and memory seemed to be intact.  The Veteran 
denied any recent panic attacks.  The Veteran, however, 
reported being depressed 85 percent of the time.  The 
examiner noted that the Veteran felt detached from others, 
avoided dealing with people and had no interest in 
participating in social or leisure activities.  The Veteran 
was also having sleep impairment.  The examiner indicated, in 
essence, that the Veteran left previous fulltime employment 
because, in essence, he could not tolerate people being 
"lazy," and due to his PTSD-related outbursts.  The 
examiner assigned a GAF of 50.  The examiner noted that the 
GAF score of 50 was based on the Veteran's inability to work 
fulltime and noted that the Veteran had passing suicidal 
thoughts occasionally and was not able to socialize with 
people.

A September 2006 VA treatment record reveals that the 
Veteran's PTSD was found to be severe.  The GAF score 
assigned was 55.  In a May 2007 VA treatment record, a 
clinician recorded the GAF score as 65, noting that the 
Veterans' PTSD disability was moderate.

In a July 2007 statement from a Vet Center, a clinician wrote 
that the Veteran was able to maintain a stable relationship 
with his current spouse and was able to work part-time at a 
small mobile home park.  The Veteran, however, was noted to 
be unable to initiate any new social relationships or seek 
employment more consistent with his past experiences.  The 
Veteran remained socially isolated, emotionally restricted, 
and underemployed.  The current GAF score assigned was 55.  
The clinician wrote that the Veteran had seen and experienced 
a lot of trauma and that this continued to affect the 
Veteran's social and vocational adjustments at a significant 
level.

In a July 2007 letter, the Veteran reported that he had daily 
panic attacks.  In the July 2007 DRO hearing, the Veteran 
reported that he quit a job as a salt truck drive because he 
was not called on fast enough, and as a result, people would 
be hurt on the untreated roads.

A January 2008 VA treatment record documents a GAF score of 
75.  In a July 2008 VA treatment record, a clinician wrote 
that the Veteran had panic episodes two to three times a 
week.  The clinician found that the Veteran had moderate 
PTSD, and assigned a GAF of 65.

The Veteran underwent a VA psychiatric examination in June 
2008.  The examiner noted review of the claims file.  The 
Veteran reported that he did not have much of a social life.  
The Veteran described was he reported were the panic attacks 
that occurred two to three times a week.  These episodes of 
increased anxiety were reported to last for 15-30 minutes.  
During these periods, the Veteran reported that he became 
short of breath, nervous, felt like he was going to pass out, 
and experienced heart palpitations.  The examiner documented 
reports of difficulties in social relationships.  The Veteran 
also reported memory loss problems.

The examiner found that there was no specific lost time or 
decreased productivity at work due to psychiatric symptoms.  
The Veteran reported that he had lost interest in golf, but 
still enjoyed yard work, exercise, and time with his 
grandchildren.  The examiner wrote that the Veteran did 
continue to enjoy a number of leisure activities.  The 
examiner found that the Veteran was totally independent in 
all aspects of his activities of daily living.

Regarding current symptoms, the examiner reported that the 
Veteran's thoughts were logical and coherent, and that there 
was no evidence that the Veteran experienced auditory 
hallucinations.  The Veteran, however, was noted to see 
"spirits."

The examiner assigned a GAF score of 60.  He opined that 
although some of the Veteran's symptoms reportedly have 
gotten worse, the Veteran acknowledged that other symptoms 
have actually gotten better over the past two years.  It was 
the examiner's opinion that overall there was no significant 
difference in the Veteran's functioning since the original 
compensation and pension exam.  He wrote that the clinicians 
who had seen the Veteran most often suggest a GAF score of 
anywhere in the range of 55 to 65.  The examiner acknowledged 
that the Veteran did score higher on some of the psychometric 
testing; however, it appeared that this was due to over 
reporting of symptomatology.  The examiner opined that the 
Veteran would be able to continue to work on a part-time 
basis and that the Veteran's symptoms did not render him 
unemployable.

Analysis:  PTSD

After careful review of the evidence of record, the Board 
finds that a 50 percent rating is warranted.  Although some 
early records on file indicate variance in the assessment of 
the severity of the PTSD at the time the claim for service 
connection was filed, with some labeling the disability mild 
in nature and others noting that it was severe, the evidence 
as a whole indicates that the disability has been mostly 
consistent.  In the June 2008 VA psychiatric examination, the 
examiner conducted a thorough review of the history of the 
disability and found that the disability was essentially at 
the same level of disability as at the time of the initial VA 
psychiatric examination in 2006.  

Although, therefore, the disability has stayed at relatively 
the same level of severity during the pendency of this 
appeal, after review of the symptoms endorsed and in light of 
the evidence that indicates that the Veteran's industrial 
capacity is significantly impaired due to PTSD, the Board 
finds that a 50 percent rating is warranted.  See 38 C.F.R. 
§ 4.7.  Essentially, the disability picture more nearly 
approximates the criteria for a 50 percent rating, as the 
disability is manifested by reduced reliability and 
productivity.  The disability is more severe than 
contemplated by a finding that it only causes occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Although there is indication that the Veteran was working 
fulltime at the time of filing his claim, evidence beginning 
with the August 2006 VA examination indicate that the Veteran 
was working part time.  Further, although there is 
conflicting evidence regarding the reason the Veteran first 
left fulltime employment, the psychiatric evidence indicates 
that the Veteran is not able to work fulltime due to his 
psychiatric symptomatology.  The Board finds this evidence 
that the Veteran is not able to work fulltime highly 
probative toward the conclusion that a 50 percent rating is 
warranted.

Regarding whether the disability warrants a rating in excess 
of 50 percent, the Board finds that the preponderance of the 
evidence is against a finding that the disability causes this 
level of disability.  Although there is evidence of some 
impairment in social relationships, the evidence indicates 
that the Veteran does have a good relationship with his wife.  
Further, review of the mental status examinations reveals 
higher functioning than that contemplated by the 70 and 100 
percent ratings.  Although aware that the record has one 
reference to passing thoughts of suicide and seeing 
"spirits," the record does not support a finding that the 
Veteran has deficiencies in most areas, neglect of personal 
appearance or hygiene, or other criteria for a 70 percent 
rating.  Thus, the Board finds that the overall disability 
picture does not rise to the level of severity that warrants 
a rating in excess of 50 percent.  After this review, the 
Board finds that the preponderance of the evidence is against 
a 70 percent rating.  Therefore, a schedular rating in excess 
of 50 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Board has granted the 50 percent rating based in large 
part on the evidence that the Veteran is unable to work 
fulltime.  There had been no showing by the Veteran, however, 
that PTSD caused marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Therefore, a 50 percent rating for PTSD is granted.  A rating 
in excess of 50 percent is denied.  As the preponderance of 
the evidence is against this aspect of the claim, the benefit 
of the doubt doctrine is not applicable and the claim for a 
rating in excess of 50 percent for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).



Law and Regulations:  Diabetes Mellitus

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While a veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of a veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 7913, located in 38 C.F.R. § 4.119, provides 
ratings for diabetes mellitus.  Diabetes mellitus that is 
manageable by restricted diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Factual Background:  Diabetes Mellitus

The Veteran filed for an increased rating for his service-
connected diabetes mellitus in June 2008.  In this claim, he 
reported that the diabetes had progressed to the point where 
he needed to have two insulin shots a day.  The Veteran 
reported that his activities had become limited due to the 
amount of food he had to ingest and the time to eat this 
food.  In another statement, the Veteran further detailed his 
dietary restrictions and the time it took to follow this 
diet.  He also described that when he had low blood sugar he 
had an instant headache, trembling, became dizzy, and faint.  
He also described that walking felt like "going through a 
cotton field."  He also described tiredness.  In the 
Veteran's substantive appeal (VA Form 9), the Veteran wrote 
that he was unable to go golfing and attend a football game.  
He indicated that he could not do things because of his diet.

At the time of the Board hearing, the Veteran testified that 
when his sugar level drops he is "done for the day."  He 
answered that he had been informed that he had restrictions 
on his activities, but when asked for specifics, answered 
that he had been given an excuse from jury duty.  He later 
responded that he cannot feel his legs at times.  The Veteran 
also reported that doctors had told him to sleep, and he 
usually sleeps for an hour or two when he has fatigue.  The 
Veteran indicated that he was last advised to rest two weeks 
ago at a clinic.  

Although prior to the filing of the claim for an increased 
rating, the Board will outline a few pieces of earlier dated 
evidence of file, in order to view the disability "in 
relation to its history."  See 38 C.F.R. § 4.1.  Pursuant to 
a previous increased rating claim, the Veteran submitted a 
January 2008 statement in which he asserted that he could not 
pass a physical for fulltime employment because of his 
diabetes.  In a March 2008 neurological disorder VA 
examination, the examiner wrote that the Veteran admitted to 
being able to perform his usual activities of daily living.  
The Veteran was noted to be doing activities such as using a 
push mower and shoveling snow.  The Veteran reported that he 
had no restrictions related to his diabetes mellitus.  The 
Veteran, however, admitted to a general sense of loss of 
stamina.  In a May 2008 VA treatment record, the Veteran was 
noted to be exercising extensively.  

Pursuant to the June 2008 claim for increase, the Veteran 
underwent a VA contract examination in September 2008.  The 
Veteran reported that he had four low sugar reactions a week.  
There had been no hospitalizations.  The Veteran was on a 
restricted diet.  The Veteran reported that he went to his 
diabetic care provider whenever needed or every four months.  
Regarding restriction on activities, the Veteran further 
reported that he could not gain or keep full time employment, 
because of his restricted diet and eating times.  The Veteran 
indicated that an employer would not want to let a person eat 
three meals while working.  The Veteran also reported 
tiredness and that low blood sugar "knock[ed] the heck out 
of" him.  He reported not feeling his feet.  He noted that 
these symptoms affected him for two to three hours.

In a January 2009 VA treatment record, the Veteran was noted 
to walk for a half an hour a day.  In a June 2009 VA 
treatment record, a clinician wrote that the Veteran did not 
want to go anywhere due to the restrictive diet and recent 
episode of hypoglycemia (low blood sugar).

In an undated letter, submitted at the time of the Board 
hearing, a dietitian wrote that the Veteran needed to 
increase the amount of his food intake.  

In a June 2009 letter, the Veteran's current employer wrote 
that the Veteran had been with her company since July 2008.  
She wrote, in essence, that he was to begin a few weeks prior 
to when he actually did, but had complications with 
medications.  She wrote that the Veteran periodically missed 
work due to the same inconsistencies in medication.  She 
noted that he last missed two days in May 2009.  She wrote 
that the Veteran was a valuable employee.  The Veteran wrote 
on the bottom of this letter that he did not want to tell his 
employer about his low sugar, so he told his employer it was 
medications.  

In a July 2009 letter, a private physician wrote that the 
Veteran was not fit to serve as a jury member due to a 
medical condition.  The physician did not provide a specific 
reason or list the condition.  In another letter from this 
clinician dated in July 2009, he wrote that the Veteran's 
fatigue interferes with his work, and that at times he gets 
hypoglycemia.  The physician wrote that the Veteran and he 
believed that he should get a 40 percent rating.  He did not 
state that specific criteria for a 40 percent rating were met 
or indicate knowledge of the rating criteria.  

Analysis:  Diabetes Mellitus

The only issue presently before the Board is the appropriate 
rating to be assigned for diabetes under Diagnostic Code 
7913.  The Veteran has been awarded service connection for 
peripheral neuropathy of the lower extremities and special 
monthly compensation for loss of use of a creative organ.  
Review of the record, however, indicates that the rating 
assigned to any associated disability is not currently in 
appellate status.

The Board has reviewed the evidence of record.  The Veteran 
takes insulin twice a day for diabetes and is on a restricted 
diet.  The disability is currently evaluated as 20 percent 
disabling.  Higher ratings are based, in part, on a finding 
that the disability requires a regulation of activities.  The 
code indicates that regulation of activities contemplates 
avoidance of "strenuous" occupational and recreational 
activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (100 
percent rating).  

Although the Board has carefully considered the Veteran's 
statements as contained in his letter, VA examinations 
reports, and testimony, the Board finds that the Veteran's 
contention as to a regulation of activities does not, in the 
Board's judgment, equate to a required regulation of 
activities.  Evidence dated just prior to the claim for 
increase indicated that there were no restrictions due to the 
diabetes.  In later statements, however, the Veteran has 
indicated that he has voluntarily ceased certain activities.  
In order for the higher rating to be warranted, however, the 
evidence must indicate that these regulations of activities 
are not just expedient in the subjective opinion of the 
Veteran, but rather, that they are, in the objective sense, 
required.  

The Board's finding that there is no required regulation of 
activities here is a determination based on interpretation of 
the rating schedule when considering the facts of this case, 
not a medical finding.  The Veteran has asserted that his 
dietary restrictions and insulin requirements cause him to 
regulate his activities.  In other statements, the Veteran 
has asserted that he has been told to take naps for his 
fatigue.  In the Board's judgment, the necessity of taking 
naps does not indicate a need to avoid strenuous occupational 
and recreational activities.  The evidence indicates that the 
Veteran strenuously exercises, and his work requires walking.  
The medical records do not contain any advice or directives 
from clinicians to limit certain activities.  Although the 
private physician stated that he believed a 40 percent rating 
was warranted, the physician did not report any symptoms 
indicating that a 40 percent rating is warranted.  The 
physician's opinion that a 40 percent rating is warranted, 
without his providing an adequate medical basis for this 
conclusion considering the criteria for a 40 percent rating, 
can be accorded little probative value.  It is the role of 
the Board to determine the appropriate rating based on the 
medical and lay evidence.  

Although the Veteran has provided statements that his legs 
are affected by diabetes, peripheral neuropathy of the lower 
extremities is separately rated, and the rating of that 
disability is not in appellate status.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has also 
considered the statement from the Veteran's employer.  The 
Board finds this statement not highly probative, however, as 
the Veteran has indicated that he gave the employer an 
inaccurate reason for his absence.  Evidence that the Veteran 
has previously provided false statements to his employer does 
not aid in substantiating his present appeal.

Thus, the Board finds after this review of the evidence of 
record that the service-connected diabetes mellitus does not 
cause required regulation of activities.  Regulation of 
activities is a necessary finding for the ratings above 20 
percent.  The evidence most nearly approximates the criteria 
for a 20 percent rating.  Therefore, the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for diabetes mellitus.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board has considered the evidence of 
interference with employment, to include the July 2009 
private physician statement, and the Veteran's statements 
that he is unable to work fulltime, in part, due to the need 
to frequently eat and take insulin.  The need to restrict 
diet and take insulin are contemplated in the rating 
schedule, however, and the Board cannot find a basis on how 
these treatment requirements affect the Veteran in a way not 
contemplated by the rating schedule.  Ratings under the 
schedule contemplate interference with employment.  In this 
case, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  There had been no 
showing by the Veteran that diabetes mellitus causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008). 

Therefore, after consideration of the evidence of record, the 
Board finds that a rating in excess of 20 percent for 
diabetes mellitus is not warranted.  The preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent.  Thus, the benefit of the doubt doctrine is not 
applicable, and the claim for a rating in excess of 20 
percent for diabetes mellitus is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to a 50 percent rating, but no greater, for 
service-connected PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


